Name: Commission Regulation (EEC) No 852/83 of 12 April 1983 amending Regulation (EEC) No 1725/79 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended in particular for feed for calves
 Type: Regulation
 Subject Matter: food technology;  agricultural activity;  processed agricultural produce;  economic policy;  Europe
 Date Published: nan

 No L 93/8 Official Journal of the European Communities 13 . 4 . 83 COMMISSION REGULATION (EEC) No 852/83 of 12 April 1983 amending Regulation (EEC) No 1725/79 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended in particular for feed for calves HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 183/82 (2), and in particular Article 10 (3) thereof, Whereas, under Article 2 ( 1 ) of Commission Regula ­ tion (EEC) No 1725/79 (3), as last amended by Regula ­ tion (EEC) No 3387/82 (4), aid for denatured skimmed-milk powder is granted only for small quan ­ tities each year which do not, in respect of each undertaking, exceed those determined for 1975, plus 30 % ; whereas, in the light of structural changes in production and the existence of new undertakings, the quantities in question have been exceeded ; whereas, therefore, that provision should be deleted ; Whereas the provisions of Commission Regulations (EEC) No 368 /77 of 23 February 1977 on the sale by tender of skimmed-milk powder for use in feed for animals other than young calves (5) and (EEC) No 443/77 of 2 March 1977 on the sale at a fixed price of skimmed-milk powder for use in feed for animals other than young calves and amending Regulations (EEC) No 1687/76 and (EEC) No 368/77 (6), as last amended by Regulation (EEC) No 85/83 Q, have been reintroduced as from 6 July 1982 ; whereas, therefore, the provisions of Article 2 (2) of Regulation (EEC) No 1725/79 are replaced by the arrangements reintro ­ duced by way of Commission Regulation (EEC) No 1753/82 (8) ; whereas, therefore, the provisions in ques ­ tion should be deleted ; Whereas, in the light of experience acquired in applying the formulae for denaturing, the controls should be made more effective ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 1 Regulation (EEC) No 1725/79 is hereby amended as follows : 1 . In Article 1 ( 1 ) (a), 'Article 3' is replaced by 'Article 2'. 2. Article 2 shall be replaced by the following : 'Article 2 1 . Skimmed-milk powder shall be denatured by the addition, per 100 kilograms of skimmed-milk powder, of either : method A : (a) nine kilograms of lucerne meal or grass meal containing at least 50 % (m/m) or particles not exceeding 300 microns ; and (b) one kilogram of starch containing at least 50 % (m/m) of particles not exceeding 80 microns, uniformly distributed in the mixture ; or : method B : (a) five kilograms of lucerne meal or grass meal containing at least 50 % (m/m) of particles not exceeding 300 microns ; and (b) 12 kilograms of fish meal, non-deodorized or with a strong smell , containing at least 30 % (m/m) of particles not exceeding 300 microns ; and (c) one kilogram of starch containing at least 50 % (m/m) of particles not exceeding 80 microns, uniformly distributed in the mixture . Where the skimmed-milk powder is denatured in the United Kingdom or Ireland, the sizes which , according to Standard BS 410-1976, are the closest to the maximum sizes laid down for the particles of the products, without being smaller than them, shall be regarded as equivalent thereto . (1 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 140, 20 . 5. 1982, p. 1 . 3) OJ No L 199, 7 . 8 . 1979, p. 1 . 0 OJ No L 356, 17 . 12 . 1982, p . 16 . (s) OJ No L 52, 24 . 2. 1977, p. 19 . ( «) OJ No L 58 , 3 . 3 . 1977, p. 16 . O OJ No L 13, 15 . 1 . 1983, p. 7. (8) OJ No L 193 , 3 . 7 . 1982, p. 6 . Skimmed-milk powder, whether or not in its natural state or denatured, shall not be put through 13 . 4. 83 No L 93/9Official Journal of the European Communities (a) undertake to keep permanent records noting the origin of the raw materials used, the quantities employed and the quantities of the products obtained ; and (b) declare their willingness to submit to inspection measures laid down by the Member State concerned, in particular as regards verification of the records referred to under (a). Approval shall be withdrawn in the event of a serious breach of the provisions of this Article .' any process that will weaken or neutralize the effects of denaturing, in particular any process involving the use of deodorizing agents, modifica ­ tion of taste and smell by elimination of the components responsible for gustatory and/or olfac ­ tory perception , or the addition of ingredients giving a taste and smell that mask those of the fish meal . 2 . Denaturing shall be supervised on the premises at least once per day during the denatu ­ ring operation . Each Member State shall appoint an agency to carry out this supervision . However, the Member States are authorized, until 31 March 1984, to derogate from the frequency of inspections as specified in the previous subpara ­ graph, on condition that they provide for additional measures of inspection , all details of which must be notified to the Commission before 1 June 1983 . 3 . The concern undertaking denaturing shall , in good time beforehand, communicate in writing to the agency referred to in paragraph 2 : (a) its business name and address ; (b) the quantity of skimmed-milk powder to be denatured ; (c) the place where denaturing will take place ; (d) the date or dates scheduled for the denaturing operation . The agency concerned may request additional information .' 4 . The third indent of Article 4 ( 1 ) (a) is replaced by the following : '  not less than 2,5 kilograms of non-butter fats and at least two kilograms of starch or puffed starch in cases where are incorporated per 100 kilograms of skimmed-milk powder, five kilo ­ grams of lucerne meal or grass meal containing at least 50 % (m/m) of particles not exceeding 300 microns . The particles not exceeding 300 microns must be uniformly distributed in the mixture .' 5 . Article 5 (a) is replaced by the following : '(a) compound feedingstuffs in which lucerne meal or grass meal is incorporated per 100 kilograms of skimmed-milk powder under the conditions laid down in the third indent of Article 4 ( 1 ) (a);'- 6 . The second and third subparagraphs of Article 9 (2) are deleted. 3 . Article 3 is replaced by the following : 'Article 3 7. In Article 10 (3), 'Article 3 (2) is replaced by 'Article 2 (2)'. Denaturing shall be carried out solely in establish ­ ments approved for that purpose which : 8 . Paragraph C of Annex I is replaced by the following : 'C. Denatured skimmed-milk powder (Article 2 ( 1 )) Tests additional to those set out in (A) above . Either : Verification of denaturing by method A : 1 . Lucerne or grass meal : (a) percentage (6) (b) granule size (tested before denatu ­ ring) 0 % 00 % particles not exceeding 300 microns 0,00 % 00 % particles not exceeding 80 microns 2. Starch : (a) percentage (6) (b) granule size (tested before denatu ­ ring) No L 93/ 10 Official Journal of the European Communities 13 . 4. 83 Or : Verification of denaturing by method B. Tests additional to those for verification of denaturing by method A : 3 . Fish meal : (a) percentage (6) (b) granule size (tested before denatu ­ 00 % ring) (c) smell P) 00 % particles not exceeding 300 microns negative (3) / positive (3)' 9 . Footnote 6 to Annex I is replaced by the following : '(6) This percentage may be ascertained either by laboratory analysis or by continuous checking on the premises .' 10 . The following footnote is added to Annex I : '(7) To be checked by a dilution test using an inert powder (1 : 20) : there must still be a distinct characteristic smell .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 April 1983 . For the Commission Poul DALSAGER Member of the Commission